Mr. Walter E. May, Attorney at Law Wright, Lindsey  Jennings 200 West Capitol Avenue, Suite 2200 Little Rock, Arkansas 72201-3699
Dear Mr. May:
You have requested approval, pursuant to the Interlocal Cooperation Act (A.C.A. § 25-20-101 et seq.), of a proposed interlocal agreement between the City of Little Rock, the City of North Little Rock, the Board of Commissioners of the Little Rock Municipal Water Works and the Board of Commissioners of the North Little Rock Water Department.
You have submitted a copy of the agreement, which as you note, "provides a framework for the proposed consolidation of the Little Rock and North Little Rock water systems." As you also note, completion of the proposed merger is conditioned upon adoption of appropriate authorizing legislation, a draft of which is appended to the agreement.
The Interlocal Cooperation Act requires that interlocal agreements for joint or cooperative action specify the following items:
(1) The duration of the agreement;
(2) The purposes of the agreement;
  (3) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it;
  (4) The methods of accomplishing termination of the agreement and for the disposal of property upon termination;
(5) Any other necessary and proper matters.
A.C.A. § 25-20-104(c).
In addition, if the interlocal agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, it must specify the following items:
  (1) The provision for an administrator or a joint board that will be responsible for administering the joint or cooperative undertaking;
  (2) The manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking.
A.C.A. § 25-20-104(d).
Having analyzed the agreement between the listed parties under the requirements of the Interlocal Cooperation Act, I find that the agreement meets those requirements and it is "compatible with the laws of this state." A.C.A. § 25-20-104(f)(1) (Repl. 1996). It is hereby approved in its current form.
Sincerely,
MARK PRYOR Attorney General
MP/cyh